                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           CIVIL CASE NO. 3:16-cv-00372-MOC
                        (CRIMINAL CASE NO. 3:11-cr-00286-MOC-1)


SHAWN T. KIRKPATRICK,               )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on the Petitioner’s Motion to Vacate Sentence under

28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Motion to Dismiss [CV Doc. 6]. The

Petitioner is represented by Ann Hester of the Federal Defenders of Western North Carolina.

I.      BACKGROUND

        On September 20, 2011, Petitioner Shawn T. Kirkpatrick (“Petitioner”) was charged in a

Bill of Indictment with four counts of possession with intent to distribute crack cocaine and aiding

and abetting the same, 21 U.S.C. §§ 841(a)(1) and 2 (Counts One through Four); one count of

possession of a firearm in furtherance of a drug trafficking crime and aiding and abetting the same,

18 U.S.C. §§ 924(c) and 2 (Count Five); and one count of possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1) (Count Six). [CR Doc. 1: Indictment]. The Government filed an

Information in accordance with 21 U.S.C. § 851 and 18 U.S.C. § 3559(c)(4) indicating the

Government’s intention to seek an enhanced sentence based on Petitioner’s prior serious violent


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:16-cv-00372-
MOC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:11-cr-00286-MOC-1.



          Case 3:16-cv-00372-MOC Document 12 Filed 07/13/20 Page 1 of 5
felony offenses. [CR Doc. 5].

       Thereafter, the parties reach a plea agreement pursuant to which Petitioner agreed to plead

guilty to Counts One and Six and the Government agreed to dismiss the remaining counts. [CR

Doc. 15 at 1: Plea Agreement]. On October 24, 2011, Petitioner pleaded guilty in accordance

with the plea agreement. [CR Doc. 16: Acceptance and Entry of Guilty Plea]. In the plea

agreement, Petitioner acknowledged that based on his prior convictions, he faced a mandatory

sentence of life in prison for the drug-trafficking offense. [CR Doc. 15 at ¶ 4]. The parties,

however, also agreed that if Petitioner cooperated with the United States, the Government would

withdraw all but one of the convictions noticed in the Information, reducing Petitioner’s maximum

sentencing on that count to a term of imprisonment of 30 years. Id. The parties also agreed that

Petitioner was an armed career criminal under 18 U.S.C. § 924(e) and faced a sentence between

15 years and life in prison for the felon-in-possession offense. Id.

       A probation officer prepared a Presentence Investigation Report (PSR) prior to Petitioner’s

sentencing. [CR Doc. 21: PSR]. The probation officer classified Petitioner as an armed career

criminal and as a career offender. [Id. at ¶¶ 32, 36, 41]. Based on either classification, the

probation officer calculated a Total Offense Level of 31 and a Criminal History Category of VI,

yielding an advisory guidelines range of a term of imprisonment between 188 and 235 months.

[Id. at ¶¶ 44, 57, 58, 75]. The Court adopted the PSR without modification and sentenced

Petitioner to 188 months in prison on each count, to run concurrently. [CR Docs. 23, 24 at 1]. On

July 13, 2015, the Court reduced Petitioner’s sentence to 94 months on each count, again to run

concurrently. [Doc. 37: Amended Judgment]. Petitioner did not directly appeal his conviction or

sentence.

       On June 16, 2016, Petitioner filed motion to vacate sentence under 28 U.S.C. § 2255,



                                                 2

            Case 3:16-cv-00372-MOC Document 12 Filed 07/13/20 Page 2 of 5
arguing that his sentence is illegal under Johnson v. United States, 135 S. Ct. 2551 (2015), because

“[Petitioner] is not eligible for punishment under the ACCA [Armed Career Criminal Act], nor is

he subject to punishment as a career offender under the Guidelines.” [CV Doc. 1 at 1]. After

conducting an initial review of Petitioner’s § 2255 motion to vacate, the Court ordered the

Government to respond. [CV Doc. 2]. Then, upon the request of the Government, this matter was

stayed pending the Supreme Court’s decision in United States v. Beckles, No. 15-8544. [CV Docs.

4, 5]. After Beckles was decided, the Government moved to dismiss Petitioner’s motion to vacate.

[CV Doc. 6]. Thereafter, upon request of Petitioner, the Court stayed this matter pending the

Fourth Circuit’s decision in United States v. Thompson, No. 15-4685. [CV Docs. 7, 8]. After

Thompson was decided, the Court lifted the stay in this matter and ordered Petitioner to respond

to the Government’s motion to dismiss. [CV Doc. 9]. In response, counsel for Petitioner filed a

notice indicating that she did not intend to file a response to the Government’s motion to dismiss

and that she had advised Petitioner of the deadline for doing so, should he wish to file a pro se

response. [CV Doc. 11].

        According to the Bureau of Prisons website, Petitioner was released from prison on July

18, 2018. Petitioner is currently served a term of supervised release of six years on Count One

and five years on Count Six, running currently.2 [See CR Doc. 37 at 3].

        This matter is now ripe for disposition.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior



2 “A prisoner on supervised release is considered to be ‘in custody’ for purposes of a § 2255 motion.”
United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999) (citation omitted). As such, the instant motion
is not moot.

                                                    3

          Case 3:16-cv-00372-MOC Document 12 Filed 07/13/20 Page 3 of 5
proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his original sentence “was

imposed in violation of the Constitution or laws of the United States, or [when] the court was

without jurisdiction to impose such sentence.” 28 U.S.C. § 2255(a). Petitioner claims argues he

is entitled to relief on these grounds because, under Johnson v. United States, 135 S. Ct. 2551

(2015), he was improperly sentenced as a career offender and an armed career criminal.3 [CV

Doc. 1].

       Petitioner’s challenge to his career offender classification is foreclosed by Beckles v.

United States, 137 S. Ct. 886 (2017). In Beckles, the Supreme Court rejected a due process

challenge to the career offender guideline, holding that “the advisory Guidelines are not subject to

vagueness challenges.” 137 S. Ct. at 890. Furthermore, Petitioner’s sentence was determined

based on his classification as a career offender and based on his classification as an armed career

criminal. Petitioner, however, has failed to identify any collateral consequence from his armed

career criminal classification. Under the collateral sentence doctrine, therefore, Petitioner’s

sentence stands even if he were improperly classified as an armed career criminal. See United

States v. Hill, 859 F.2d 325, 326 (4th Cir. 1988) (explaining that the concurrent sentence doctrine

“provides that where a defendant is serving concurrent sentences and one conviction is shown to

be valid, the court may decline to pass upon the validity of the other conviction” with “a showing


3Petitioner claims no collateral consequence resulting from his status as an armed career criminal; he
challenges only his custodial sentence. [CV Doc. 1].

                                                  4

           Case 3:16-cv-00372-MOC Document 12 Filed 07/13/20 Page 4 of 5
that the defendant will suffer no harm by letting both the valid and unreviewed convictions stand”).

       The Court, therefore, will grant the Government’s motion to dismiss and deny and dismiss

Petitioner’s motion to vacate under § 2255.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant the Government’s motion to dismiss and

deny and dismiss Petitioner’s motion to vacate.

       IT IS, THEREFORE, ORDERED that:

       (1) Petitioner’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

            DENIED and DISMISSED.

       (2) The Government’s Motion to Dismiss [Doc. 6] is GRANTED.

       (3) IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

            Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

            appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

            (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

            jurists would find the district court’s assessment of the constitutional claims debatable

            or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on

            procedural grounds, a petitioner must establish both that the dispositive procedural

            ruling is debatable and that the petition states a debatable claim of the denial of a

            constitutional right).

       IT IS SO ORDERED.

 Signed: July 13, 2020




                                                  5

         Case 3:16-cv-00372-MOC Document 12 Filed 07/13/20 Page 5 of 5
